Citation Nr: 1511395	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 
20 percent for C6-C7 cervical spine disc bulge.

2.  Entitlement to an increased disability rating for a chronic headache disability, in excess of 10 percent for the period from May 5, 2008 to February 12, 2009, and in excess of 30 percent for the period from February 12, 2009.

3.  Entitlement to service connection for a chronic neck muscle spasm disorder.

4.  Entitlement to service connection for fibromyalgia, claimed as upper extremity tingling and numbness.




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the course of the appeal for an increased rating for the chronic headache disability, the RO granted an increased rating of 30 percent, effective February 2, 2009.  See August 2014 rating decision; July 2013 rating decision.  The Veteran's appeal of the issue of service connection for upper extremity tingling and numbness has been re-characterized to one of service connection for fibromyalgia to encompass the claimed upper extremity tingling and numbness, potentially relevant symptoms, and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  For the entire increased rating period from May 5, 2008, the C6-C7 cervical spine disc bulge disability has manifested forward flexion to at least 30 degrees due to symptoms including tenderness, stiffness, numbness, chronic pain in the neck and upper back, and muscle spasms that has not resulted in abnormal gait or spinal contour.  

2.  For the increased rating period from May 5, 2008 to February 2, 2009, the chronic headache disability manifested occasional headaches with associated light and motion sensitivity.

3.  For the increased rating period from February 2, 2009, the chronic headache disability manifested chronic migraine headaches as often as once per week, with additional less severe headaches several times per month.

4.  There is no current neck muscle spasm disability that is not already rated as part of the service-connected C6-C7 cervical spine disc bulge disability.

5.  The Veteran has a current fibromyalgia disorder.

6.  The Veteran did not exhibit symptoms of fibromyalgia in service.

7.  The current fibromyalgia disorder is not related to service.


CONCLUSIONS OF LAW

1.  For the entire increased rating period from May 5, 2008, the criteria for an increased rating in excess of 20 percent for a C6-C7 cervical spine disc bulge disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  For the increased rating period from May 5, 2008 to February 2, 2009, the criteria for an increased rating in excess of 10 percent for a chronic headache disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

3.  For the increased rating period from February 2, 2009, the criteria for an increased rating in excess of 30 percent for a chronic headache disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for service connection for a neck muscle spasm disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 4.14 (2014).  

5.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a June 2008 letter sent prior to the initial denial of the claims in February 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination and medical opinion reports, and the Veteran's written statements.

VA most recently examined the service-connected C6-C7 cervical spine disc bulge disability in January 2013.  The VA examiner interviewed the Veteran about past and present symptomatology, performed a physical examination and diagnostic testing, and reported on the relevant disability criteria and functional impairment.  The examination included review for neck muscle spasms.  For these reasons, the Board finds that the January 2013 VA spinal examination is adequate and that no further medical examination or opinion is necessary to decide the issues of an increased disability rating for the service-connected C6-C7 cervical spine disc bulge disability and service connection for a neck spasm disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA also examined the chronic headache disability in January 2013.  The Veteran provided a medical history of the headache symptoms to the VA examiner and the VA examiner reviewed these symptoms with the relevant disability rating criteria.  For these reasons the Board finds that the January 2013 VA headache examination is adequate and that no further medical examination or opinion is necessary to decide the issue of an increased disability rating for the service-connected chronic headache disability.  See Barr, 21 Vet. App. at 312.  

As to the issue of service connection for fibromyalgia, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for fibromyalgia, there is no duty to provide a VA medical examination for fibromyalgia.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate to fibromyalgia, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for fibromyalgia without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Accordingly, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 
38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted for the issue of service connection for fibromyalgia.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright, 
2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for Cervical Spine Disability

Service connection for a cervical spine disability, diagnosed as a C6-C7 cervical spine disc bulge, was established in a February 2001 rating decision by the RO.  An increased rating of 20 percent was assigned in a July 2004 rating decision.  On May 5, 2008, VA received a claim for an increased rating in excess of 20 percent based on cervical spine disability symptoms including daily neck pain, chronic muscle spasms, and tingling and numbness in the upper extremities.  See May 5, 2008 VA Form 21-4138.

For the entire increased rating period from May 5, 2008, the service-connected cervical spine disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the rating schedule, the cervical spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 20 percent rating is warranted if IVDS - which encompasses the herniation and degenerative changes to the Veteran's cervical spine - is manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the cervical spine disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period from May 5, 2008, as required for a higher disability rating of 40 percent.  Both the October 2008 and January 2013 VA examination reports reflect that the Veteran does not have a history of physician-prescribed bed rest that is required for a compensable rating under Diagnostic Code 5243.  Similarly, VA and private treatment records do not indicate any incapacitating episodes of cervical spine disability symptoms resulting in physician-prescribed bed rest.  For these reasons, the Board finds that a disability rating in excess of 20 percent for a cervical spine disability based on incapacitating episodes is not warranted for any period from May 5, 2008.  See 38 C.F.R. § 4.71a.



Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 45 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the cervical spine disability was manifested by forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine for any period, as required for a higher rating of 30 percent.  During the October 2008 VA examination, cervical spine forward flexion was measured to 45 degrees and there was no evidence of ankylosis.  The cervical spine disability manifested tenderness over the cervical spine, and the Veteran reported additional symptoms including stiffness, numbness, and chronic pain in the neck and upper back.

During the January 2013 VA examination, cervical spine forward flexion was measured to 30 degrees and there was no evidence of ankylosis.  The cervical spine disability manifested tenderness at the base of the neck and upper back muscles and guarding or muscle spasm that did not result in abnormal gait or spinal contour.  The VA examiner noted that the Veteran's posture and gait were both within normal limits.

VA and private treatment records for the period from May 5, 2008 include complaints of neck and upper back pain; however, there is no indication from these treatment records that the cervical spine disability manifested forward flexion of 
15 degrees or less, or favorable ankylosis of the entire cervical spine.  Similarly, the Veteran's written statements indicate that the cervical spine disability symptoms have worsened, but do not state that worsening symptoms include either forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.

In sum, the weight of the lay and medical evidence demonstrates that, for the period from May 5, 2008, the cervical spine disability has manifested forward flexion to at least 30 degrees due to symptoms including tenderness, stiffness, numbness, chronic pain in the neck and upper back, and muscle spasms that did not result in abnormal gait or spinal contour.  As these manifestations do not support a finding of forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, the Board finds that the weight of the evidence is against finding that the criteria for a higher 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected cervical spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected cervical spine disability is not warranted for the period from May 5, 2008.  Id.

Increased Rating for Chronic Headache Disability

Service connection for a chronic headache disability was granted in a July 2004 rating decision, which assigned a 10 percent disability rating, effective January 30, 2004.  On May 5, 2008, VA received a claim for an increased rating based on chronic tension headaches.  See May 2008 VA Form 21-4138.  During the course of the appeal for an increased rating in excess of 10 percent, the RO granted an increased rating of 30 percent, effective February 12, 2009.  See August 2014 rating decision; July 2013 rating decision.

For the entire rating period on appeal, the chronic headache disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

May 5, 2008 to February 12, 2009

For the increased rating period from May 5, 2008 to February 12, 2009, the chronic headache disability was rated as 10 percent disabling under Diagnostic Code 8100.  As noted above, the Veteran submitted a claim for an increased rating based on chronic tension headaches, without additional description of the severity of the headaches or associated symptomatology.  See May 2008 VA Form 21-4138.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the chronic headache disability manifested characteristic prostrating attacks averaging once per month over several months, as required for a higher 30 percent disability rating under Diagnostic Code 8100.  VA examined the headache disability in October 2008.  The Veteran reported occasional headaches with associated light and motion sensitivity.  The Veteran explained that she was able to attend work with these headaches, but that she used medication to manage the pain.  

VA treatment records show complaints for chronic and severe headaches but do not reveal additional details regarding severity or associated symptomatology.  See January 8, 2009 VA treatment record; June 28, 2007 VA treatment record.  Similarly, private treatment records do not make reference to the severity or frequency of headaches, but do note that the Veteran used medication to manage migraine pain.

In sum, the evidence demonstrates that the Veteran experienced occasional headaches with associated light and motion sensitivity.  The evidence for the period from May 5, 2008 to February 12, 2009 does not indicate the severity or frequency of these headaches, but, as discussed in more detail below, the Veteran later reported an increase in headaches, estimated as one to two migraines per month.  As the Veteran did not assert, and the evidence does not otherwise show that the service-connected headache disability manifested characteristic prostrating attacks averaging once per month over several months, the Board finds that the weight of the evidence is against finding that the criteria for an increased rating of 30 percent for a headache disability have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.


From February 2, 2009

As noted above, during the course of the appeal for an increased rating in excess of 10 percent, the RO granted an increased rating of 30 percent, effective February 12, 2009.  See August 2014 rating decision; July 2013 rating decision.  On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the service-connected headache disability manifested very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability, as required for an increased disability rating of 50 percent.

On February 12, 2009, the Veteran presented to S.M.C.C., a private health clinic, with complaints of increased headaches.  Subsequent treatment records at that facility do not include any notes regarding the severity or frequency of the headaches.

Private treatment records from private health clinic B.C. show that the Veteran reported worsening symptoms in September 2009, characterized as chronic daily headaches and one to two migraine headaches per month.  In January 2010, the Veteran reported that debilitating migraines limit the ability to work and care for family, but did not indicate any missed time at work.  In a January 2010 VA Form 9, the Veteran described daily headaches and migraines, and prescriptions to several medications to control associated pain.  Returning to the B.C. records, in March 2010, the Veteran reported a 50 percent decrease in headache frequency, and a 30 percent decrease in severity.  From June 2010 to August 2011, the Veteran maintained the estimate of one to two migraine headaches per month during monthly clinic visits.  In September 2011, the Veteran reported 2 to 3 migraines per week, but no changes in diet, sleep, exercise, or work habits.

During VA treatment in December 2012, the Veteran reported increasing frequency of migraines from one to two times per month, to once every one-and-a-half to two weeks.  VA examined the headache disability in January 2013.  During the examination, the Veteran reported experiencing less than one headache per day, and no headaches with prostrating attacks of pain.

During VA treatment in May 2013, the Veteran described migraine headaches two to three times per week, requiring her to turn off the lights and stop working.  VA treatment records from July 2013 show that the Veteran reported two migraines over the previous month.

In a VA Form 21-4318 signed on August 9, 2013, the Veteran explained that the chronic headache disability has manifested three to four debilitating migraines per week despite current medications.  During VA treatment on August 26, 2013, however, the Veteran reported daily headaches over the previous three weeks that were not as severe or persistent as prior headache symptoms.  The Veteran described the pain as more consistent with a tension headache than a migraine headache.

In sum, the lay and medical evidence for the period from February 2, 2009 shows that the service-connected headache disability has manifested chronic migraine headaches as often as once per week, with additional less severe headaches several times per month.  Given the Veteran's varying medication and dosages to treat the headache pain, a consistent disability picture throughout the period from February 2, 2009 has not been demonstrated; however, at no point during the period from February 2, 2009 did the lay or medical evidence show that the headache disability manifested symptoms productive of severe economic inadaptability.  While the Veteran reported that headache symptoms have made her turn off lights and rest from work, and that the same symptoms make work and family care more challenging, the evidence does not show that the headache disability has led to absenteeism, unemployment, or comparable indications of severe economic inadaptability.  For these reasons, the Board finds that the weight of the evidence is against finding that the criteria for an increased rating of 50 percent for a headache disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the cervical spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5237 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the neck and upper back.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca.  In this case, the cervical spine disability has been manifested by symptoms including limitation of motion due to symptoms including tenderness, stiffness, numbness, chronic pain in the neck and upper back, and muscle spasms that did not result in abnormal gait or spinal contour.  As such, the Board finds that the schedular rating criteria are adequate to rate the cervical spine disability symptoms and functional impairment that limit motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected cervical spine disability.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Similarly, the Board finds that the schedular criteria are adequate to rate the Veteran's chronic headache disability, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  The chronic headache disability has manifested chronic migraines and other less severe headaches with associated light and motion sensitivity.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  See Bagwell; Shipwash; 38 C.F.R. § 4.124a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are lumbar strain and residuals of a left medial meniscus tear.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the cervical spine and chronic headache disabilities, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, an inability to secure (obtain) or follow (maintain) substantially gainful employment due to the cervical spine or chronic headache disability, or the combination of all service-connected disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service Connection for a Chronic Neck Muscle Spasm Disorder

In the May 2008 VA Form 21-4138, the Veteran asserted that an increased rating for the service-connected cervical spine disability is warranted based on worsening symptoms that include chronic muscle spasms.  The RO construed this contention as a separate claim for service connection for chronic neck muscle spasms.  See June 2008 VA letter.

As noted above, the January 2013 VA examination reported noted that the cervical spine disability manifested guarding or muscle spasm that did not result in abnormal gait or spinal contour.  VA and private treatment records both include complaints of muscle spasms in the cervical spine region (neck), but do not identify a separate or distinguishable neck disability that has manifested chronic neck muscle spasms.  

In the July 2004 rating decision that assigned an increased rating of 20 percent, the RO recognized that the Veteran was diagnosed with a C6-C7 disk bulge with chronic neck pain and muscle spasms.  The 20 percent rating was assigned from January 30, 2004, the date VA treatment records demonstrated that the service-connected cervical spine disability worsened to include neck muscle spasms.  

In this context, the Board finds that the evidence shows that a current neck spasm has been rated as part of the service-connected C6-C7 disk bulge with chronic neck pain and muscle spasms; therefore, granting service connection and, therefore, a separate rating for the same muscle spasm would constitute pyramiding in violation of 38 C.F.R. § 4.14 (rating of the same disability under different diagnostic codes is prohibited).  See Esteban, 6 Vet. App. at 261-62 (separate ratings are permissible only when "none" of the symptomatology is duplicative or overlapping).   In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco, 7 Vet. App. at 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no neck spasm disability that can be distinguished from the service-connected C6-C7 disc bulge (recognized as including muscle spasms), the criteria for service connection for a chronic neck muscle spasm disorder are not met.  38 C.F.R. § 3.303(a).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Additionally, the Board points out that a separate compensable rating for a chronic neck muscle spasm disorder, even if attributed to a distinguishable neck disorder, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same neck muscle spasm twice.  As discussed above, the service-connected cervical spine disability has been rated as 20 percent disabling based on symptoms that include neck muscle spasms.

Service Connection for Upper Extremity Tingling and Numbness

Similar to the discussion above, the Veteran has contended that an increased rating for the service-connected cervical spine disability is warranted based on worsening symptoms that include upper extremity tingling and numbness.  See May 2008 VA Form 21-4138.  The RO construed this contention as a separate claim for service connection for upper extremity tingling and numbness.  See June 2008 VA letter.

Initially, the Board finds that the Veteran has a current fibromyalgia disorder.  A January 11, 2012 VA treatment record includes the diagnosis of fibromyalgia after the Veteran complained of bilateral upper extremity tingling and pain.  Similarly, private medical records from H.A.C. dated in 2011 show that the Veteran presented with complaints of numbness and tingling in the hands that was later diagnosed as fibromyalgia.  The treatment records diagnosing fibromyalgia do not indicate tingling or numbness in the upper back.

Within this context, the Board notes that during the October 2008 VA examination the Veteran did not report, and physical examination by the VA examiner did not reveal, an upper extremity disorder or symptoms of upper extremity tingling and numbness.  Neurological testing specifically showed upper extremity motor and sensory functions within normal limits.  Similarly, the January 2013 VA examination report reflects a normal sensory and reflex examinations for the upper extremities, and no radicular pain or any other signs or symptoms due to radiculopathy.  Neither the October 2008 nor January 2013 VA examination reports reflect that the Veteran reported upper extremity tingling or numbness.  During VA treatment on December 12, 2012, the Veteran explained that she does not relate the fibromyalgia to back symptoms.

The Board next finds that the weight of the lay and medical evidence demonstrates that the Veteran did not exhibit symptoms of fibromyalgia in service.  As noted above, the Veteran has distinguished fibromyalgia symptoms from back symptoms.  More specifically, the Veteran presented with complaints of upper back twitching and spasms, but noted that this was not associated with tingling or numbness.  The Veteran explained that the fibromyalgia-related tingling and numbness affects the hands, and not the higher portions of the upper extremities, including the upper back/neck region.  See December 12, 2012 VA treatment record.  

The Veteran does not assert, and the service treatment records do not reflect, that upper extremity numbness or tingling were present during service.  As indicated above, the claim for service connection was developed by the RO following a request for an increased rating for the service-connected cervical spine disability, and was not clearly asserted as an independent or separately incurred disorder.  The service treatment records do not include any symptoms, complaints, or treatment related to the hands.

The Board also finds that the weight of the evidence demonstrates that the current fibromyalgia disorder is not related to service.  The Veteran has not opined that the current fibromyalgia is related to service, nor has the Veteran submitted a medical opinion relating the current fibromyalgia to service.  As the weight of the competent, credible, and probative evidence shows that currently diagnosed fibromyalgia is not related to service, the Board finds that service connection is not 

warranted.  Because the preponderance of the evidence is against the claim for service connection for fibromyalgia, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

For the entire increased rating period from May 5, 2008, an increased disability rating in excess of 20 percent for C6-C7 cervical spine disc bulge is denied.

An increased disability rating for the chronic headache disability, in excess of 10 percent for the period from May 5, 2008 to February 12, 2009, and in excess of 30 percent for the period from February 12, 2009, is denied.

Service connection for a chronic neck muscle spasm disorder is denied.

Service connection for fibromyalgia is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


